Citation Nr: 0919243	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  05-12 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) based on claimed personal assaults.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Watkins, Law Clerk




INTRODUCTION

The Veteran had active service from December 1977 to 
September 1979.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied entitlement to service connection for PTSD.  

Previously, the RO considered the June 2002 rating decision 
at issue as being final and binding on the Veteran on the 
premise she did not appeal it.  And, as such, the RO 
characterized the issue as whether she had submitted new and 
material evidence to reopen the claim.  38 C.F.R. § 3.156 
(2008).  However, the Board will consider whether a May 2003 
application for compensation and pension (VA Form 21-526) 
that she submitted within one year of notification of that 
June 2002 rating decision constituted a timely notice of 
disagreement (NOD).  If it did, then new and material 
evidence is not required.  See, e.g., Myers v. Prinicipi, 16 
Vet. App. 228 (2002) (indicating a decision years earlier 
never became final and binding on the Veteran because she had 
submitted a timely NOD in response to initiate an appeal).

Concerning this, a written communication from a claimant or 
her representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction (here, the RO) and a desire to contest the 
result will constitute a NOD.  38 C.F.R. § 20.201 (2008).  
While special wording is not required, the NOD must be in 
writing and in terms that can be reasonably construed as a 
disagreement with that determination and a desire for 
appellate review.  Id.  A Veteran must file a NOD with a 
determination by the agency of original jurisdiction within 
one year from the date that the RO mailed notice of the 
determination.  38 C.F.R. § 20.302(a) (2008).

In this case at hand, in the June 2002 rating decision in 
question, the RO denied the Veteran's claim for service 
connection for PTSD.  She responded by submitting a VA Form 
21-526 in May 2003, so within one year of being notified of 
that decision, indicating she was authorizing the release of 
further medical evidence in support of her claim, thereby 
implying her dissatisfaction with the June 2002 decision.  
The Board also notes that in the section of the form in which 
the Veteran is to identify her prior claims with VA, the 
Board finds it significant that the Veteran did not mark the 
box relating to prior claims for disability compensation.  
Her statement, therefore, was tantamount to a timely NOD.  38 
C.F.R. § 20.201. See also Gallegos v. Gober, 283 F.3d 1309 
(Fed. Cir. 2002) (assuming the Veteran desired appellate 
review, meeting the requirement of § 20.201 was not an 
onerous task). See, too, Acosta v. Principi, 18 Vet. App. 53, 
60 (2004); Beyrle v. Brown, 9 Vet. App. 24, 27 (1996); 
Hamilton v. Brown, 4 Vet. App. 528, 531 (1993) (en banc), 
aff'd, 39 F.3d 1574, 1584-85 (Fed. Cir. 1994).  Consequently, 
the June 2002 decision is not final and binding on the 
Veteran, and a new and material evidence analysis is not 
warranted.  38 U.S.C.A. § 7105 (West 2007); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2008). See also, again, 
Myers v. Prinicipi, 16 Vet App 228 (2002).

In her March 2005 substantive appeal (on VA Form 9), the 
Veteran requested a Travel Board hearing.  In a May 2007 
letter, she was notified that her hearing had been scheduled 
for June 26, 2007, but she failed to appear for the 
proceeding.  The Veteran was sent a letter by the Board in 
July 2008, asking for an explanation for her absence and/or a 
request to reschedule the hearing.  The Veteran did not 
respond to this letter, and therefore her hearing request is 
considered withdrawn.  38 C.F.R. § 20.704(d) (2008).


FINDING OF FACT

The Veteran has PTSD which is associated with her military 
service.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Since the Board is granting the Veteran's claim for 
entitlement to service connection for  PTSD, there is no need 
to discuss whether there has been compliance with the duty-
to-notify-and-assist provisions of the Veterans Claims 
Assistance Act (VCAA) because even if for the sake of 
argument there has not been, this is ultimately 
inconsequential and, therefore, at most harmless, i.e., non-
prejudicial error.  38 C.F.R. § 20.1102 (2008); cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993).  See also Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Entitlement to Service Connection for PTSD

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. 
§ 3.303(a) (2008).

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  But since PTSD is an 
anxiety neurosis, rather than a psychosis, it cannot be 
presumed to have been incurred in service even if manifested 
to a compensable degree of at least 10 percent within one 
year after service.  This presumption, even if it did apply, 
which, again, it does not, is nonetheless rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  
A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b) (2008); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
Veteran.  38 U.S.C.A. § 5107(b) (West 2002).  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of a current disability.  
See Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed).  The Veteran has 
been diagnosed with PTSD by the Social Security 
Administration (SSA), the local VA Medical Center (VAMC) in 
Florida, and by the Vet Center in Florida.  In particular, 
the Veteran's PTSD diagnosis from a September 2001 Vet Center 
outpatient visit was based on an in-depth mental status 
evaluation and took into consideration her pertinent medical 
and other history and reported symptoms. See 38 C.F.R. § 
3.304(f).  Therefore, she has proof of the condition claimed.

However, service connection for PTSD requires not only 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV), but also a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  See also Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) (regarding combat 
veterans); Cohen v. Brown, 10 Vet. App. 128 (1997).

According to the DSM-IV criteria, a diagnosis of PTSD 
requires that the Veteran be exposed to a traumatic event, 
and that he/she experience a number of specified current 
symptoms.  The traumatic event, or stressor, involves 
experienced, witnessed, or being confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others.  In addition, the response must involve intense 
feelings of fear, hopelessness, or horror.

If the Veteran did not engage in combat with the enemy, or 
the Veteran did engage in combat but the alleged in-service 
stressor is not combat related, the Veteran's lay testimony, 
by itself, is insufficient to establish the occurrence of the 
alleged 
in-service stressor.  Instead, the record must contain 
credible supporting evidence which corroborates the Veteran's 
testimony or statements.  Cohen, 10 Vet. App. at 147; Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996).

There is no evidence suggesting the Veteran engaged in combat 
against enemy forces, and she does not allege that she did.  
She asserts, instead, that her PTSD is from a personal 
assault by her sergeant and from sexual harassment by her co-
workers that occurred during her service at the Eglin Air 
Force Base in Florida.  

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on personal assault.  In particular, the Court held 
that the provisions in M21-1, Part III, 5.14I, which 
addressed PTSD claims based on personal assault are 
substantive rules which are the equivalent of VA regulations 
and must be considered.  See also YR v. West, 11 Vet. App. 
393, 398-99 (1998).  In December 2005, M21-1, Part III was 
rescinded and replaced with a new manual, M21-1MR, which 
contains the same PTSD-related information as M21-1, Part 
III.  The corresponding new citation for M21-1, Part III, 
5.14I is M21-1MR IV.ii.1.D.14 and 15.

The pertinent regulation provides that, in cases of personal 
assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to:  records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.

Examples of behavior changes that may be found to constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3); see also M21-1MR IV.ii.1.D.14 and 
15.

As recently stated by the Court in Bradford v. Nicholson, 20 
Vet. App. 200 (2006), § 3.304(f)(3) provides 
"unequivocally" that "VA will not deny a [PTSD] claim that 
is based on in-service personal assault" without first 
providing the requisite notice.  The Court also stated that 
§ 3.304(f)(3) requires VA to advise personal assault 
claimants that credible supporting evidence of a stressor may 
include (1) "evidence from sources other than the Veteran's 
service records" or (2) "evidence of behavior changes."  
The Board must provide "a written statement of [its] 
findings and conclusions, and the reasons or bases for those 
findings and conclusions, on all material issues of fact and 
law presented on the record."  38 U.S.C.A. § 7104.

In support of her claim, the Veteran submitted a personal 
affidavit dated in July 2001.  In this affidavit, she stated 
that upon her arrival at the Eglin Air Force Base in the 
summer of 1978, she was sexually assaulted by a sergeant at 
knifepoint.  The day after the assault, the Veteran stated 
that she reported the incident to the base Equal Employment 
Opportunity (EEO) office.  Following the incident, she was 
then repeatedly harassed by her supervisor and co-workers 
with crude and abrasive language, and threatened with bodily 
harm.  Objects such as dead mice, birds, and used condoms 
were placed in her jacket and in her room.  The Veteran also 
indicated that she was deliberately placed in hazardous work 
situations, such as having aircraft speed breaks closed 
without warning, and having panels sealed while she was 
working inside an aircraft compartment.

The Veteran's military records, including her service 
treatment records (STRs), are unremarkable for any express or 
implied mention of personal assault.  The Veteran stated that 
following the claimed personal assault, she filed a claim 
with the EEO office.  The EEO at Eglin Air Force Base was 
contacted by VA for these records, but the office stated that 
the records had been destroyed.  The office stated that the 
records at their office were routinely destroyed after 2 
years.  However, the Veteran's STRS do indicate that in July 
1979, less than a year after the claimed assault, the Veteran 
requested (and was granted) an early discharge from the 
military due to a claimed skin rash.  The Veteran's military 
service ended in September 1979.  Although not 
contemporaneous to the alleged sexual assault at issue, the 
Veteran's request for an early discharge nonetheless provides 
probative evidence corroborating the Veteran's change in 
behavior after service which continues to the present.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Although her separation examination in August 1979 found her 
psychiatrically and neurologically normal, the report of 
medical history shows the Veteran checked the box "Yes" to 
denote she had experienced depression or excessive worry.  
Hence, her STRs demonstrate a dramatic change in her behavior 
(depression, personal problems, and a desire to go home) 
which possibly was caused by an event not documented in her 
STRs, such as the claimed personal assault.

Moreover, a September 2001 outpatient treatment report from 
the Miami, Florida Vet Center reflects the psychologist's 
finding that the onset of the Veteran's current PTSD is 
attributable to the claimed sexual assault in service.  The 
psychologist determined that "a full psychodiagnostic 
evaluation revealed symptoms consistent with PTSD related to 
the rape and sexual harassment that occurred in the 
military."  The Veteran complained of sleep disturbances, 
nightmares, distressing memories, fatigue, irritability, 
concentration problems and anger control problems.  A mental 
status evaluation noted she was experiencing intense 
psychological distress (fear, rage, helplessness) in addition 
to psychological reactivity in response to reminders of the 
rape/sexual harassment.  She exhibited persistent avoidance 
of stimuli associated with the trauma as indicated by efforts 
to avoid thoughts, feelings, and discussion about the trauma, 
and by efforts to avoid activities, places, or people that 
reminded the Veteran of the trauma. 

The Vet Center's psychologist's finding as to the occurrence 
of the claimed event in service takes into account evidence 
of some contemporaneous behavioral changes - including a 
pattern of anger, irritability, and inability to carry out 
daily living activities, since the Veteran requested an early 
discharge from the military.  The examiner also indicated the 
Veteran had symptoms of PTSD due to a history of sexual 
assault during her military service.  And inasmuch as her 
alleged stressor involved the persistent concern of physical 
assault in the situation, the examiner's conclusion is 
probative based on the behavioral changes noted.  See 38 
C.F.R. 
§ 3.304(f)(3).  Indeed, while generally credible evidence of 
the occurrence of a claimed stressor does not consist solely 
of medical evidence obtained after the fact (such as a VA 
physician's opinion post service discharge), the Court held 
in Patton that this general rule in Moreau does not apply to 
sexual-assault based cases, especially where, as here, there 
is other probative evidence supporting the claim.  So all of 
this evidence must be considered together within the context 
of subsequent events.

Based upon consideration of all the evidence pertaining to 
the alleged incident, when all reasonable doubt is resolved 
in the Veteran's favor, the alleged stressor involving her 
sexual assault has been sufficiently corroborated by the 
record.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In 
this respect, she explained in her July 2001 affidavit, that 
following the in-service sexual assault, she "decided to do 
whatever it took to get out of the military."  Thus, in 
actuality, the Veteran's request for an early discharge from 
the military was the result of the mental anguish from her 
sexual assault less than a year earlier. 

While the evidence that has been obtained is not necessarily 
of the specificity that it would corroborate all details 
associated with this incident, for the reasons stated, there 
nonetheless is sufficient corroboration of the Veteran's 
change in behavior and demeanor, consistent with what she has 
alleged.  Therefore, resolving all reasonable doubt in her 
favor, the Board accepts her changes in behavior both during 
and since service as sufficient evidence that a sexual 
assault occurred in service.  See Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993), citing 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
Veteran shall prevail upon the issue).

Hence, the Board finds that the evidence supports the 
Veteran's claim of entitlement to service connection for 
PTSD.  The aforementioned evidence establishes a diagnosis of 
PTSD, credible supporting evidence that a claimed in-service 
stressor actually occurred, and a link, established by the 
medical evidence, between her PTSD diagnosis and a verified 
in-service stressor.  See 38 C.F.R. 
§ 3.304(f).



(CONTINUED ON NEXT PAGE)
ORDER

Service connection for PTSD is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


